Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered June 17, 1992, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At the commencement of the afternoon session of the second day of trial, the defense counsel informed the court that the criminal record of one of the prosecution’s witnesses had not been turned over to the defense. On the following trial date, the prosecutor produced the record and stated that the witness would be available that afternoon for cross-examination by the defense. For unspecified reasons, the defense counsel chose not to cross-examine the witness. Assuming, arguendo, that there was error here, such error was harmless because the defendant was afforded ample opportunity to utilize the evidence effectively and there is no indication that an earlier disclosure would have had any effect on the outcome of the trial (see, Brady v Maryland, 373 US 83; People v Bolling, 157 AD2d 733; People v Welch, 154 AD2d 946).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.